                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS



    UNITED STATES

         v.                                                Case No. 1:20-cr-10263-PBS-2


    DAVID HARVILLE


DEFENDANT DAVID HARVILLE’S MEMORANDUM IN SUPPORT OF MOTION TO
        COMPEL GOVERNMENT TO SUPPLEMENT DISCOVERY1

        Defendant David Harville (“Defendant”) hereby submits his memorandum in support of

Defendant’s Motion To Compel Government To Supplement Discovery And Request For Hearing.

                                RELEVANT PROCEDURAL BACKGROUND

        The above-captioned matter involves a multi-count indictment in which Defendant is

charged with the following offenses: conspiracy to commit stalking through interstate travel and

facilities of interstate commerce (18 USC § 371); stalking through interstate travel (18 USC §

2261A(1)); stalking through facilities of interstate commerce (18 USC § 2261A(2)); 18 USC §

1512(b)(3) (witness tampering); and fabrication and destruction of records in a federal

investigation (18 USC § 1519). The Government has produced a voluminous amount of automatic

discovery in several installments beginning in December 2020.

        After the Government represented the completion of its automatic discovery, Defendant

served a written request for additional discovery dated June 14, 2021 in accordance with Local

Rule 116.3. See Document No. 60. On June 22, 2021, the Government served its written response,


1
 On August 13, 2021, Defendant filed Defendant’s Assented-To Motion To File Under Seal Select Documents In
Support Of Defendant’s Forthcoming Motion To Compel Government To Supplement Discovery (Document No. 72).
Pending action thereon by the Court, Defendant is filing place holders for said exhibits in light of the Court’s
Protective Order dated December 16, 2020 (Document No. 44).


                                                       1
and produced additional discovery. See Document No. 61. On June 29, 2021, defendant James

Baugh (“Baugh”), through his counsel, served a written request for discovery under Local Rule

116.3 to which the Government responded in its letter of July 22, 2021, and produced additional

discovery. See Document Nos. 62 and 67, respectively.

                                          LEGAL STANDARD

        Fed. R. Crim. P. 16(a)(1)(E) provides that the Government must permit a defendant access

to various categories of “Documents and Objects” so long as the discovery is “…within the

government's possession, custody, or control and: (i) the item is material to preparing the defense;

(ii) the government intends to use the item in its case-in-chief at trial; or (iii) the item was obtained

from or belongs to the defendant.” Local Rule 116.1(c)(1) of this Court provides, in part, that

“[a]ll of the information to which the defendant is entitled under Fed. R. Crim. P. 16(a)(1)” must

be produced within twenty-eight (28) days of arraignment. In addition, Local Rule 116.2 governs

the disclosure of exculpatory evidence, and subsection 116.2(a) thereunder provides various

examples of how “exculpatory evidence” may be defined.

        Subsection (a) of 18 U.S.C.A. § 3500 (“Jenks Act”) states that “[i]n any criminal

prosecution brought by the United States, no statement or report in the possession of the United

States which was made by a Government witness or prospective Government witness (other than

the defendant) shall be the subject of subpoena, discovery, or inspection until said witness has

testified on direct examination in the trial of the case.” The timing for Jenks material motion

practice is governed by Fed. R. Crim. P. 26.2 concerning witness testimony in a substantive

evidentiary proceeding. See Fed. R. Crim. P. 26.2(a); Jencks v. United States, 353 U.S. 657 (1957)

(parallel citations omitted).




                                                   2
                                            ARGUMENT

       Request No. 2 of Defendant’s June 14, 2021 discovery letter (Document No. 60) seeks

“[a]ll “302” reports created by the Government concerning the subject matter of the indictments

in the above-referenced matter.” Request No. 4 of Defendant’s discovery letter seeks “[p]retrial

production of Jencks Act material concerning the subject matter of the indictments in the above-

[captioned] matter.” Defendant specified that, “…at a minimum, Defendant seeks Jenks Act

material for all unindicted co-conspirators identified under “Section E” (“Unindicted

Coconspirators under Local Rule 116.1(C)(1)(e))” of the Government’s discovery disclosure

letter dated December 21, 2020.”

       Defendant’s discovery letter at Request No. 4 further explains that “…early production

of Jencks Act material in advance of trial is important in this particular case given the number

of individuals involved and the volume of discovery…” that “…it would be prejudicial to

defendants to first access Jenks Act material so close in time to witness testimony should this

matter proceed to trial…” and that “…it is difficult to craft a more specific request without

access to the “302” reports.” See Document No. 60.

       The nature and circumstances of a given case can warrant a determination by the Court as

to whether Jenks material may be inextricably tied to Brady/Giglio discovery, and if so, whether

the Court should invoke its inherent power to protect a defendant’s Fifth and Sixth Amendment

rights to due process, confrontation and effective assistance of counsel. See, e.g., United States v.

Snell, 899 F. Supp. 17, 24 (D. Mass. 1995).

       Among the discovery the Government produced are communications between the

Government and the law firm Morgan, Lewis & Bockius LLP (and Phelan Law LLC) as outside

counsel for eBay. Attached hereto at Exhibit A are examples of numerous substantive




                                                 3
communications concerning the investigation. As the documents at Exhibit A reflect, counsel for

eBay and the Government collaborated extensively with respect to the Government’s

investigation. Notably, eBay’s counsel provided the Government with documents and information

including—but not limited to—digital forensics analysis of company-issued electronic devices,

email addresses for various individuals, web browsing activity, call logs, text messaging activity,

as well as information related to company personnel/human resources. Among the written

correspondence from eBay’s outside counsel to the Government are representations about

evidence surrounding the “wiping” of electronically stored information and submittals of business

expenses by individual(s) who have become cooperating witnesses for the Government. See, e.g.,

Exhibit A at USA_BH_0048074 - USA_BH_0048076.

       In addition, the information exchanged between the Government and eBay is relevant to

the issue of whether Defendant’s privacy interests were impacted by a Government directed

search. Any violation of Defendant’s constitutional rights would be exculpatory in nature, or could

mitigate guilt. See Brady v. Maryland, 373 U.S. 83 (1963), United States v. Agurs, 427 U.S. 97

(1976); Giglio v. United States, 405 U.S. 150 (1972).

       The basis for Defendant’s argument concerning Request No. 2 and Request No. 4 of his

June 14, 2021 discovery letter is essentially the same. Defendant’s initial Request No. 2. sought

“[a]ll ‘302’ reports created by the Government concerning the subject matter of the indictments

in the [above-captioned] matter.” The Government responded, in part, declining to produce any

“302” reports positing they are not per se discoverable because of their nature alone, and “…if

such reports contain Jencks or other discoverable information, the government intends to produce

them in accordance with its obligations under the Jencks Act and the Local Rules.” (emphasis

added). See Document No. 61.




                                                4
       Defendant is narrowing Request No. 2 to those individuals the Government identified in

its initial discovery disclosure letter of December 21, 2020, a copy of which is attached hereto at

Exhibit B, who are cooperating witnesses. Local Rule 116.2 of this Court classifies such

information as exculpatory evidence because cooperation agreements tied to plea agreements

amount to a promise, reward or inducement. Therefore, the reconciliation of timing between the

immediacy of Brady/Giglio material, versus the later disclosure of Jenks material also applies to

Request No. 4 of Defendant’s June 14, 2021 discovery letter (Document No. 60).

       If discovery of cooperation with the Government qualifies as exculpatory evidence, then

Defendant respectfully submits the statements cooperating witnesses made to the Government in

exchange for the benefit of their “cooperation” amount to Brady material that should not bound by

the timing strictures of Jencks. See United States v. Snell, 899 F. Supp. 17, 24 (D. Mass. 1995).

Notably, Local Rule 116.2 of this Court contemplates such early disclosure when evidence is of

an exculpatory nature, and deference to the local rule should be given when principles of fairness

and justice so mandate. See Id. at 21 (citing United States v. Five Persons, 472 F. Supp. 64

(D.N.J.1979) for the proposition that a local rule requiring early disclosure of exculpatory evidence

trumps Jencks act.) The Government should also produce the “302” reports to the extent they

contain any evidence that a prospective witness is biased or prejudiced against Defendant, or has

a motive to falsify or distort his or her testimony. See Pennsylvania v. Ritchie, 480 U.S. 39 (1987).

Therefore, the Government should be ordered to produce the “302” reports to the extent they

contain exculpatory Brady/Giglio material, including promises (express or implied) made by the

Government to any witnesses in exchange for their testimony in the above-captioned matter. See,

e.g., United States v. Bagley, 473 U.S. 667, 675 (1985) (parallel citation omitted) (“The Brady rule

is based on the requirement of due process. Its purpose is not to displace the adversary system as




                                                 5
the primary means by which truth is uncovered, but to ensure that a miscarriage of justice does not

occur.”). 2

            Included in the Government’s supplemental discovery production in response Baugh’s

letter are Natick Police Department reports and various email communications between or among

the Natick Police Department, FBI and/or the alleged victims. See Document No. 62. Examples

of these documents are attached hereto at Exhibit B, among which, is an email between law

enforcement officials concerning the scope of cooperation by the alleged victims and its impact on

the investigation. See Exhibit B at USA_BH_0048160. The Government’s discovery production

to date also contains a letter from the Natick Police Department to eBay dated August 21, 2019, a

copy of which is attached hereto at Exhibit C. The letter indicates, among other information, that

one of the individuals the Government has now identified as a cooperating witness (subject to

proffer and cooperation agreements) engaged in deceptive behavior after speaking with members

of law enforcement. The same individual is now afforded an opportunity to cooperate when the

Government knows this potential witness tried to deceive it. This potential witness’ statement(s)

reduced to a “302” report should therefore be produced on Brady/Giglio grounds. This example

is the very type of exculpatory information contemplated by Local Rule 116.2(a)(3) because the

witness’ conduct could “…cast doubt on the credibility or accuracy of any evidence that the

government anticipates using in its case-in-chief.”




2
    The following language from Footnote 8 of United States v. Bagley, 473 U.S. at 675 (1985), is compelling:

       By requiring the prosecutor to assist the defense in making its case, the Brady rule represents a limited
       departure from a pure adversary model. The Court has recognized, however, that the prosecutor's role
       transcends that of an adversary: he “is the representative not of an ordinary party to a controversy, but
       of a sovereignty ... whose interest ... in a criminal prosecution is not that it shall win a case, but that
       justice shall be done.” Berger v. United States, 295 U.S. 78, 88, 55 S. Ct. 629, 633, 79 L.Ed. 1314
       (1935). See Brady v. Maryland, 373 U.S., at 87–88, 83 S. Ct., at 1196–1197.



                                                               6
        Defendant anticipates the Government’s position as to his Request No. 2 and Request No.

4 will be that the requests seek Jencks material, and there is no obligation to produce such

discovery to Defendant at the present time. See 18 U.S.C. § 3000(a). The above-captioned

matter, however, warrants early production of what may also be categorized as Jencks material

because the nature and circumstances of this particular case presents an inextricable tie between

Jenks and Brady/Giglio material. When such a unique intersection exists, the Court should

respectfully order the Government to ensure the protection of Defendant’s constitutional rights as

contemplated by Local Rule 116.2. See United States v. Snell, 899 F. Supp. at 21 (“…in seeking

to harmonize the Jencks act and Brady, it makes no sense to indulge in a crabbed interpretation of

a constitutional right, like Brady, and an expansive interpretation of a statutory one, like Jencks.)

(citing United States v. Poindexter, 727 F. Supp. 1470, 1485 (D.D.C.1989) (“The Brady

obligations are not modified merely because they happen to arise in the context of witness

statements. The government therefore has the obligation to produce to defendant immediately any

exculpatory evidence contained in its Jencks materials, including exculpatory impeachment

material, and it is so ordered.”).

                                           CONCLUSION

        For the foregoing reasons, Defendant respectfully requests that this Honorable Court allow

his motion to compel the Government to supplement discovery.




                               [Signature Block on Following Page]




                                                 7
Dated: August 13, 2021                               Respectfully submitted,

                                                     DEFENDANT DAVID HARVILLE

                                                     By his attorneys,



                                                      /s/ Daniel K. Gelb
                                                     Daniel K. Gelb, Esquire
                                                     BBO# 659703
                                                     GELB & GELB LLP
                                                     900 Cummings Center, Suite 207-V
                                                     Beverly, Massachusetts 01915
                                                     Telephone (617) 345-0010
                                                     Facsimile (617) 345-0009
                                                     dgelb@gelbgelb.com


                                                     Jonathan D. McDougall, Esquire
                                                     THE LAW OFFICE OF
                                                     JONATHAN D. MCDOUGALL
                                                     1640 Laurel Street
                                                     San Carlos, CA 94070
                                                     Tel. (650) 594-4200
                                                     Fax (650) 594-4205
                                                     jmcdougall.law@gmail.com
                                                     (appearing pro hac vice)




                                 CERTIFICATE OF SERVICE

The undersigned counsel certifies that on August 13, 2021 this document was electronically filed
with the Clerk of Court for the United States District Court for the District of Massachusetts using
the CM/ECF system, which will send a notice of electronic filing (NEF) to all registered
participants in the above-captioned action.

                                                      /s/ Daniel K. Gelb
                                                     Daniel K. Gelb, Esquire




                                                 8
                            EXHIBIT A


Place Holder Pending Court Action on Defendant’s Assented-To Motion to Seal
                            (Document No. 72)
                            EXHIBIT B


Place Holder Pending Court Action on Defendant’s Assented-To Motion to Seal
                            (Document No. 72)
                            EXHIBIT C


Place Holder Pending Court Action on Defendant’s Assented-To Motion to Seal
                            (Document No. 72)
